Citation Nr: 1118417	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  07-32 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include whether service connection is warranted for unilateral hearing loss of the right ear from October 20, 2009.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.

During the course of this appeal, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary and procedural development in February 2010 and again in January 2011.  Following the development conducted pursuant to the most recent remand, the denial of VA compensation for bilateral hearing loss was confirmed in a March 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in April 2011, and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  The single incidence of low frequency hearing loss of the right ear shown for the period from October 20, 2009 to May 2, 2010 did not have its onset during active military service. The clinical evidence does not otherwise objectively demonstrate that the Veteran presently has hearing impairment of his right ear that is disabling for VA compensation purposes 

2.  The clinical evidence does not objectively demonstrate that the Veteran presently has hearing impairment of his left ear that is disabling for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The low frequency hearing loss of the right ear that was clinically demonstrated for the period from October 20, 2009 to May 2, 2010 was not incurred in active duty and sensorineural hearing loss may not be presumed to be.  Otherwise, the criteria for hearing loss of the right ear as a disabling condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2010); McClain v. Nicholson, 21 Vet. App. 319 (2007).

2.  The criteria for hearing loss of the left ear as a disabling condition for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. § 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance of Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The issue of entitlement to service connection for bilateral hearing loss decided herein stems from the Veteran's claim, which was filed in May 2004.  VCAA notice letters addressing the applicability of the VCAA to the claim for service connection for bilateral hearing loss and of VA's obligations to the Veteran in developing such claim were dispatched to the Veteran during the course of the appeal in August 2004, October 2004, September 2006, and February 2008, which collectively satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although some of the notices did not precede the initial adjudication of the Veteran's claim, to the extent that the timing of these notices is defective, these later notices were followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in March 2011, thereby curing any defective notice error.  [See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006): the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect.]

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records and relevant post-service private and VA medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative have indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his hearing loss claim.  Furthermore, in correspondence dated in April 2011, the Veteran has expressly affirmed that he had no further evidence to submit with respect to this matter and requested that his appeal be adjudicated.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication with respect to the issue of entitlement to service connection for bilateral hearing loss and that no further development is necessary.  

The Board observes that the Veteran was provided with a VA audiological examination in response to his bilateral hearing loss claim, which was conducted in May 2010.  On remand in January 2011, an addendum to the May 2010 examination report was also obtained, in which the examining audiologist interpreted the clinical findings of an October 2009 private audiogram report and provided a nexus opinion addressing the relationship between the Veteran's military service and the low frequency hearing loss of his right ear that was noted in the October 2009 audiogram.  This opinion has been supported by clinical rationales based on the examiner's review of the Veteran's relevant clinical history.  The Board finds no deficit in the VA audiological examination report of record or in its associated addendum that would render the clinical findings, nexus opinion, and accompanying supportive rationale unusable.  The Board thus deems the VA audiological examination and addendum opinion to be adequate for purposes of adjudicating the claim for VA compensation for bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Lastly, the Board notes that the RO has substantially complied with the actions ordered in the prior remands made during the course of this appeal.  Specifically, the February 2010 Board remand instructed the RO to adjudicate evidence submitted without a waiver of first review by the agency of original jurisdiction and  provide the appellant with a supplemental statement of the case.  The January 2011 Board remand instructed the RO to obtain a clinical interpretation of a private audiogram and an addendum opinion addressing its probative relevance to the Veteran's claim within the context of his pertinent history, and then readjudicate the claim on the merits.  As these requested actions were adequately undertaken and executed by the RO, a remand for compliance is unnecessary.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to service connection for bilateral hearing loss.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306(b) (2010).  

Certain chronic diseases, including an organic disease of the nervous system (to include sensorineural hearing loss), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater or where the auditory thresholds for at least three of these frequencies are 26 decibels or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-98.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010).

As relevant, the Veteran's service treatment records show normal ears and tympanic membranes and normal hearing acuity on enlistment examination in May 1977.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
15
5
5
5
5

In the medical history questionnaire accompanying his enlistment examination report, the Veteran denied having any hearing loss or ear trouble.  Medical reports during service show no treatment for complaints of diminished or impaired hearing, or diagnosis of hearing loss.  On audiological evaluation conducted during service in November 1979, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
10
10
15
10

The records do not include the report of a separation examination.  The Veteran was honorably discharged from active duty in June 1981.

The Veteran's service records reflect that he served in the United States Army and that his military occupational specialty was as a light wheeled vehicle mechanic and a power generator mechanic.  Over two decades following his separation from active duty, he filed a claim for VA compensation for bilateral hearing loss in May 2004, contending, in pertinent part, that he developed a chronic hearing loss disability as a result of unprotected exposure to motor and engine noise while serving as a mechanic for four years.
A private audiogram conducted in October 20, 2009 (whose clinical findings were interpreted and transcribed by a VA audiologist in February 2011) shows that the Veteran's pure tone thresholds, in decibels, at the time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
        10
10
20
25
LEFT
10
5
15
15
10

The Veteran's private physician, Chester L. Crump, M.D., authorized the above study and presented a report in December 2009, in which he determined that the audiogram revealed moderate unilateral low frequency sensorineural hearing loss of the right ear.  Dr. Crump expressed the following opinion:

The [Veteran]. . . states he has bilateral hearing loss which he contributes [sic] to extreme noise that he was exposed to as a mechanic while in the military.  He was exposed to this noise over a period of four years without the use of hearing protection.  Hearing examination done on 10/20/2009 revealed moderate unilateral low frequency sensorineural hearing loss in his right ear.  There is a probable causal relationship between his hearing loss and his activities during his military career.

On the authorized VA audiological evaluation conducted on May 3, 2010, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
25
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally, using the Maryland CNC wordlist.  The audiological diagnosis was normal hearing, bilaterally.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board finds that the VA and private clinical evidence fails to demonstrate that the Veteran has a chronic hearing loss condition of his left ear at any time during active duty or post-service that sufficiently meets the criteria under 38 C.F.R. § 3.385 for a disabling condition for purposes of eligibility to receive VA compensation.  His pure tone thresholds and speech recognition scores consistently demonstrate normal hearing acuity.  As such, notwithstanding any subjective perception of diminished hearing that the Veteran is within his competence to report (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)), because the objective clinical evidence fails to establish the presence of an actual disabling hearing loss condition in his left ear, he has not satisfied this basic element of a service connection claim.  His claim of entitlement to service connection for hearing loss as it relates to his left ear must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to this aspect of his claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's hearing loss claim as it pertains to his right ear, the clinical evidence demonstrates that he did not have a hearing loss condition during active duty or sensorineural hearing loss that was disabling to a compensable degree that was manifest within the one-year presumptive period following his separation from service in June 1981.  The May 3, 2010 VA audiological examination also establishes that he does not currently have a hearing loss condition that meets the criteria for a disability for VA compensation purposes under 38 C.F.R. § 3.385.  However, the clinical evidence does indicate that his right ear has met the regulatory threshold to be a disability as defined by 38 C.F.R. § 3.385 as of the private audiogram of October 20, 2009.  In the case of McClain v. Nicholson, 21 Vet. App. 319 (2007), the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must make consideration of whether the veteran is still entitled to compensation benefits for that period during which the claimed disability was extent.  VA compensation may be paid for that period in which it was extent if service connection is warranted.  Therefore, the Board must now consider whether or not service connection is warranted for hearing loss of the Veteran's right ear for the period from October 20, 2009.

In a February 2011 addendum to the May 2010 VA audiological examination, the VA examiner reviewed the Veteran's pertinent clinical history and expressed the following opinion:  

[The Veteran's audiogram from enlistment examination] dated 5-11-1977 shows normal hearing in both ears.  No other audiograms located in the [Veteran's service treatment records].  My opinion [is that] [h]earing loss is not a result of the [Veteran's] military noise exposure as his audiogram shows normal hearing on 5-3-2010 and he did not complain of hearing loss at that time.

The Board has considered the evidence as it pertains to the Veteran's right ear and finds that the preponderance of the evidence weighs against his claim for service connection for right ear hearing loss.  The clinical evidence shows that the Veteran did not have hearing loss in his right ear that met the criteria for a disabling condition under 38 U.S.C.A. § 3.385 during the whole of his active duty and for over a quarter-century following his separation from service in June 1981.  The sole clinical demonstration of unilateral low frequency sensorineural hearing loss of his right ear appeared over 27 years later, in October 2009.  However, the Court in this regard has held that a lengthy period without treatment of the claimed disability is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  Service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Although the Veteran's private physician, Dr. Crump, opined that "there is a probable causal relationship between [the Veteran's] hearing loss and his activities during his military career" regarding exposure to machinery noise, the probative value of this opinion is significantly reduced by the fact that it was not predicated on consideration of the Veteran's relevant documented clinical history, which is significant for demonstrating the absence of a right ear hearing loss condition during service and for many years thereafter.  Furthermore, Dr. Crump's statement is not accompanied by any objective rationale, and thus it constitutes an unsubstantiated conclusory remark more so than a considered medical opinion.  As such, the Board finds that it is outweighed by the February 2011 addendum opinion of the VA audiologist, who premised her opinion on a thorough review of the Veteran's pertinent clinical history and determined that the right ear hearing loss noted in October 2009 was unrelated to military service, based on the absence of a diagnosis of right ear hearing loss during service and for many years afterward, including the current absence of a diagnosed right ear hearing loss condition as of May 3, 2010.  Therefore, in view of the foregoing discussion, the Board concludes that service connection is not warranted for right ear hearing loss, including for the period from October 20, 2009 to May 2, 2010.  The Veteran's claim in this regard is thus denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the Veteran reports onset of hearing loss symptoms as they pertain to his right ear since active duty, while he is competent to report his perceived symptoms and their time of onset, the Board finds his statements to be not credible for purposes of establishing continuity of impaired hearing symptoms in his right ear since service, as the objective evidence showing no clinical hearing loss condition during service and the absence of clinical evidence demonstrating hearing loss of the right ear many years after service contradicts his personal historical assertion in this regard.  The Board places greater probative weight on the objective record contemporaneous with service, versus the less reliable recollections of the Veteran made over 25 years afterward.  Therefore, the credibility of the historical statements of the Veteran is rejected by the Board for purposes of establishing a nexus between his right ear hearing loss disability noted for the period from October 20, 2009 - May 2, 2010 and service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

To the extent that the Veteran seeks to link his perceived hearing loss to noise exposure in service based solely on his own personal knowledge of audiological medicine and his history, as there is nothing in the record that establishes him to be a trained professional in audiology, he therefore lacks the expertise to comment upon medical observations or make diagnoses and opinions regarding matters of medical causation and etiology with respect to his own perceived hearing impairment.  His statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Pond v. West, 12 Vet. App. 341 (1999).


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


